PER CURIAM.
James Howard appeals from a district court order summarily denying his I.C.R. 35 motion for reduction of sentence. In a prior sentence review, we affirmed Howard’s ten-year indeterminate sentence for forgery. State v. Howard, 112 Idaho 110, 730 P.2d 1030 (Ct.App.1986). While that appeal was pending, Howard filed his Rule 35 motion. The sole issue in this appeal is whether the district court abused its discretion in denying Howard’s Rule 35 motion. We affirm.
Our task in this case, simply stated, is to examine the record of the original sentencing proceeding, together with information subsequently presented in support of the Rule 35 motion, to evaluate whether the sentence imposed was for any reason unduly severe. See State v. Hassett, 110 Idaho 570, 716 P.2d 1342 (Ct.App.1986); State v. Araiza, 109 Idaho 188, 706 P.2d 77 (Ct.App.1985). A motion to reduce a sentence which has been imposed in a legal manner is essentially a plea for leniency. State v. Arambula, 97 Idaho 627, 550 P.2d 130 (1976). The motion is addressed to the sound discretion of the district court. Id.
Howard’s plea for leniency presents no recognizably new information from what was available at sentencing. The grounds urged for sentence reduction centered upon Howard’s age, infirmities and need for social-familial support. All of these were considered by the judge at sentencing and by us in the previous appeal. State v. Howard, 112 Idaho at 113-14, 730 P.2d at 1033-34. Howard's own assertion that his incarceration has had a profound impact on him does not outweigh his poor reform record of past similar offenses and prison terms.
To be sure, Howard’s position is unfortunate and his sentence is strict. However, we cannot say that the district court abused its discretion in not exercising leniency. The order denying the Rule 35 motion is affirmed.